DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 12/9/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/9/2021 is partially withdrawn.  Claims 10-11 and 15 , directed to directed to a system comprising a device as in claim 1,  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 12, directed to a method of culturing a tissue section, is withdrawn from consideration because does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 12 directed to an invention non-elected without traverse.  Accordingly, claim 12 has been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claim 12.

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1 and 10, respectively, define a device comprising a frame comprising a first frame member defining a first window therethrough and a second frame member defining a second window therethrough, a first support component spanning the first window and a second support component spanning the second window, wherein the device is configured such that when assembled the device is configured to accommodate a tissue sample between the first support component and the second support component, the device further comprising at least one liquid-absorbing element supported by the frame but not spanning the first window or the second window, wherein at least one of the first and second support components overlaps the at least one liquid-absorbing element. 
Williamson et al. (US Patent Application Publication 2007/0116612) (already of record) provides the closest prior art. As discussed in the prior Office Action, Williamson et al. discloses a frame comprising a first frame member and a second frame member such that when assembled the device is configured to accommodate a tissue sample between the first and second frame members, and further discloses at least one liquid-absorbing element supported by the frame. However, Williamson et al. differs from the claimed invention in that Williamson et al. discloses the at least one liquid absorbing element spanning the entirety of the first and second frame members, including any windows (e.g. “pores” or “perforations”, see para. 27 and Figs. 1-3) defined therein. Furthermore, Williamson et al. discloses that the at least one liquid absorbing element indeed must span the device in this manner in order to allow a fixing solution to reach a tissue section supported within the device (para. 27, 34). Therefore, it would not be obvious to modify the device of Williamson et al. to include wherein the at least one liquid-absorbing element does not span the first window or the second window as claimed. The prior art of record, taken alone or in combination, does not teach or fairly suggest the first and second frame members, first and second support components, and at least one liquid-absorbing element arranged in the configuration claimed, within the claim environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peng et al. (CN 103743899 A) is directed to a device for cultivating a tissue section comprising a frame defining a window and a gel pad provided about the periphery of the frame to prevent leakage (see Figs. 1-5 and machine translation of the written description attached to this Office Action). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799